DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 11 and 17-18 are currently under examination. Claim 34 is withdrawn from consideration. Claims 11, 17-18 and 34 are amended. Claims 1-10, 12-16 and 19-33 have been cancelled.
Allowable Subject Matter
Claims 11, 17-18 and 34 are allowed.
The closest prior arts are Allen et al. (WO 2010/022388 A2) and Kim et al. (Catalysis Science & Technology, 2017, 7, 4375-4387).
Allen et al. teach catalyst having the formula as shown below (Claims 1-105):


    PNG
    media_image1.png
    454
    638
    media_image1.png
    Greyscale

The X group, Z and linker group(s) correspond to the instant claims formula I, wherein X=Z=N-containing group, linker=an alkyl group (claim 8).
The multidentate ligand having the structure as shown below (page 91):

    PNG
    media_image2.png
    243
    464
    media_image2.png
    Greyscale



    PNG
    media_image2.png
    243
    464
    media_image2.png
    Greyscale

Kim et al. teach a metal complex for the formation of cyclic carbonates having the ligands 1a and 1c represented by Chemical formula as shown below and a Group VIIIB metal (pages 4375-4384, Scheme 1):

    PNG
    media_image3.png
    260
    1036
    media_image3.png
    Greyscale

As we see above, ligand 1a corresponds to the multidentate ligand of Allen, and ligand 1c corresponds to the instant claimed ligand having phenolic ring portion of the metal complex as shown above, wherein M=Group VIIIB metal Fe, Z=t-butyl, X=an anion, Rd=alkyl or H, Rz=hydroxyl protecting groups.
However, none Allen et al., Kim et al. and any prior arts of the record specific discloses the cobalt complex  as per applicant claim 11.  As a result, independent claim 11 and dependent claims 17-18 are allowed.
As such, a method of using the allowed cobalt complex as per applicant claim 34 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUN QIAN/           Primary Examiner, Art Unit 1732